Mackintosh, J.
—This is a companion case to the cases of Duke v. Force, ante p. 599, 208 Pac. 67, and Duke v. Burke, ante p. 694, 208 Pac. 77. Burke, who was a stockholder in the Scandinavian-American Bank of Seattle, seeks to establish his claim for $7,000 against the insolvent bank, that being the amount he paid under an assessment of the board of directors, pursuant to directions of the-bank examiner, made in 1920, and presents the question whether the one-hundred per cent assessment made by the board of directors in 1920 was legal, and if illegal whether the payment can be recovered. We have decided in the Force case, supra, that the assessment was illegal, but that the stockholder is estopped by his delay and the result of his conduct from now being entitled to share with the other creditors to the extent of the illegal payment exacted from him.
On the authority of the Force case, supra, the judgment in this case is affirmed.
Pabkeb, C. J., Bbidges, Main, Holcomb, Tolman, Mitchell, and Hovey, JJ., concur.